Visto el apartado (c) de la sección 8 de la Ley del Congreso de febrero 13, 1925, para “enmendar el Código Judicial y definir además la jurisdicción de las cortes de circuito de apelaciones y de la Corte Suprema, y para otros fines, que comenzó a regir tres meses después de la fecha de su aprobación, y apareciendo que la sentencia de que se apela se dictó el 18 de mayo último y la apelación se inter-puso el 9 de octubre corriente, habiendo vencido con exceso el término de ley, no ha lugar a admitir la apelación que se interpone para ante la Corte de Circuito de Apelaciones para el Primer Circuito de los Estados Unidos en el caso arriba titulado.